Cag

o Oo SN DO OH BR W NO

NO wo PO WN NY NY WN NWN NO KR YP KF FF FF FSF PC PC Sh KS
CoD ODO Uh BHO N KH CO OHO HAHN DA FP W NY | O&O

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1715 Page 1 of 16

Todd D. Carpenter (CA 234464)
tcarpenter(@carlsonlynch.com
CARLSON LYNCH, LLP
1350 Columbia St. Ste. 603

San Diego, CA 92101

Tel: (61 3 762-1900

Fax: (619) 756-6991

Jeffrey D. Kaliel (CA 238293)
jkaliel@kalielpllc.com
Sophia Gold (CA 307971)
S old @kaliel Ilc.com
LIEL PLLC
1875 Connecticut Ave., NW, 10th Floor
Washington, D.C. 20009
Tel: (202) 350-4783

Attorneys for Plaintiffs and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HELEN LOTSOFF and ASHLEIGH

HARTMAN, on behalf of themselves and

all others similarly situated,
Plaintiffs,

VS.

WELLS FARGO BANK, N.A., FCTI, INC.

and DOES 1-50, inclusive,
Defendants.

 

 

Case No. 3:18-cv-2033-AJB-MDD

PLAINTIFFS’ OPPOSITION TO
DEFENDANT FCTI, INC.’S
MOTION TO DISMISS
PLAINTIFFS’ FIRST AMENDED
COMPLAINT

Date: January 30, 2020
Time: 2:00 p.m.
Courtroom 4A

Honorable Anthony J. Battaglia

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED

COMPLAINT

Case No: 3:18-cv-2033-AJB-MDD

 

 
ty)

Cag

oO Oo SI DN UH HR WY NO

DB wo NO WN HN KN NO NN NO HF HF FR KF KF Kr Or OES
CoN DB AW HR WD NO KY DT Oo Own HD NH FP WD NO KK O&O

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1716 Page 2 of 16

 

TABLE OF CONTENTS
I. INTRODUCTION....... 00... ccc cec ccc eee eee nee nee n reenter ene cnet anne net eee 1
Il. STATEMENT OF FACTS... 0c cecece eee ne eee ee nero teen eneee ene en ene een eaee eas 1
TI. LEGAL STANDARD. .............c cece cece cence nee e cence teens dene ene ee eben eneee ene ee ed 3
TV. ARGUMENT ........... ccc ccc ccce cence cent ene nee ne nee e ene ee eee eaenene es ene enenneeeeeene ee ens 4
A. Plaintiff Has Standing to Pursue Her Claims................. cece cece ee en eee 4
B. —_ Breach of Contract... 0... ccc cece cece eee ne ene ne eens ene eaea nena enaen eas 6
C. Plaintiff Adequately States a Claim for Violation of the UCL............... 6

l. Plaintiff Adequately Asserts a Claim Under the “Unfair” Prong.......7
2. Plaintiff Adequately Asserts a Claim Under the “Fraudulent” Prong...9

D. Plaintiff Adequately States a Claim for Conversion................00ceeee eee 10
Ye ©: ©) ©) 1 O05) ( ©) er 11

i

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’"S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 
Cag

oOo Oo SN DN OH KRW NO

DN po WN WP KH LH KN NHN KN HF HF KF KF KF FEF ORF Fe Re
oOo nn DB WA BP WH NP K& COD BO fBnAN DH Wn FP WD NYY | OC

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1717 Page 3 of 16

TABLE OF AUTHORITIES
Cases Page

Bates v. United Parcel Serv., Inc.,
511 F.3d 974 (9th Cir, 2007)... .. 00. ccce cece ence ene e cence ne ee eee eee ee ee eee eee ne scenes 4

Camacho v. Auto. Club of S. California,
142 Cal. App. 4th 1394 (2006)....... 0c cece cence cent cece eee ee eee eeeaeeeeneneenens 8

Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tele. Co.,
PAU @F-1 Fr 0s Kok @ eh ) 6

Chodos v. West Pub. Co.,
292 F.3d 992 (9th Cir. 2002)... 0... c ccc cece cence eee cena ee ene e nee enneeeneeenaeeens 11

Clayworth v. Pfizer, Inc.,
AO Cal. 4th 758 (2010)... ccc cece eee ee nee eee e ene nee A ena Eee EEE EEE ES 8

Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv. Inc.,
911 F.2d 242 (9th Cir. 1990)... 0... ccc ccc ccc cece cece eenaeeneeeeneeeeeeaenees Ll

Forman v. Davis,
371 U.S. 178 (1962)... ccc ccc ene nee ene n ne enn nnn Ee EEE EEE EEE EEE EE en E EERE 11

Hadley v. Kellogg Sales Co., |
243 F. Supp. 3d 1074 (N.D. Cal. 2017)... 00. e cee ee ence ence neste een eeees 6, 7

Hahn v. Massage Envy Franchising, LLC,
No. 12CV153 DMS (BGS), 2013 WL 12187499 (S.D. Cal. Sept. 17, 2013)........ 4

In re iPhone 4S Consumer Litigation,

No. C12-1127 CW, 2013 WL 3829653 (N.D. Cal. July 23, 2013)..............0.5. 11
In re Tobacco II Cases,

46 Cal. 4th 298 (2009)... cece cece ence eee nee nee eee eee eee e ence eee eee ta snes eenenees 5
Kwikset Corp. v. Super. Ct.,

51 Cal. 4th 310 (2011)... cece eee eee te eee e teste ene ee tne eneeeeeaeees 6, 8
Lloyd v. Navy Federal Credit Union,

No. 17-cv-1280-BAS-RBB, 2018 WL 1757609 (S.D. Cal. Apr. 12, 2018)...........3

li

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 
Cag

0 A HN HD Nn FP WW NY

NO NO HNO HN HN HN KN ND HN HF FS KF KF Kr HF OO Eel SS
on DO NH BW NY KH Oo OBO BON DA FP WD NY | O&O

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1718 Page 4 of 16

Lozano v. AT&T Wireless Services, Inc.,
504 F.3d 718 (9th Cir. 2007)... 00... e cece cence ee ence eee e eens eeaneenenenees 6,7

McKell v. Wash. Mut., Inc.,
142 Cal. App. 4th 1457 (2006)... coc eee ec cece reece eee eeeeeneeeeaeeneenenneeea eee 7

Obesity Research Inst., LLC v. Fiber Research Int'l, LLC,
165 F. Supp. 3d 937 (S.D. Cal. 2016)..........ccccccc ence ee ene neces eee eneeeeene nae ansetes 5

Olenicoff v. UBS AG,
No. SACV 08-1029 AG (RNBx), 2010 WL 8530286 (C.D. Cal. Mar. 16, 2010)..11

People ex rel. Renne v. Servantes,
86 Cal. App. 4th 1081 (2001)... ccc ccc cece ene cent ensee eee enee eee nene nena 6

Thesier-Hendricks v. TJL Enterprises, Inc.,
No. LACV1500477JAKSSX, 2015 WL 10791893 (C.D. Cal. Aug. 3, 2015)......4

Welco Electronics, Inc. v. Mora,
223 Cal. App. 4th 202 (2014)... 0. ccc cece cece een ee ee eee ene e eae ee tee een ees 10

Williams v. Gerber Products Co.,
552 F.3d 934 (9th Cir. 2008)........ cece cece ccc e eee eee cece e neces eee ene e eee ea tenes 9

Woodard v. Labrada,
No. EDCV1600189JGBSPX, 2017 WL 3309765 (C.D. Cal. July 31, 2017)...5, 6

Statutes

Cal. Bus. & Prof. Code § 17200....... ccc c cece cece cece nsec eee ee ete eeneeeeteeeettnaaeena nega 3,6
Cal. Bus. & Prof. Code § 17500........... cece ccc cence cece eee eens nee e een ae sees ene e een enaaegs 5
12 C.F.R. LOOS.16(D).. cece eee eee nen e nee ERE EEE E EEE REE EEE EERE EEE E EEE EEE 9

iii

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 
Ca

Oo Oe nN HD On BPW YN

NB po wp PN NO NH NY NH NO HH FF HFS HH HF Fe S| S| SS
oOo nN DB On BP WO NY KY TD ODO Bn DB A FP WD NPY | O&O

A

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1719 Page 5 of 16

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

In its motion, FCTI attempts to absolve itself of responsibility for its own deceptive
conduct by placing the blame on Wells Fargo. That finger-pointing fails, since Plaintiff
challenges FTCI’s independent wrongdoing. Plaintiff's Complaint alleges FCTI designed
a series of deceptive screen prompts that lure unsuspecting consumers into engaging in
balance inquiry transactions that they would not otherwise purchase. FCTI intentionally
and systematically fails to inform consumers that they will be charged a fee for these
balance inquiry transactions. FCTI then inappropriately double bills consumers for single
balance inquiry transactions by inaccurately conveying to Wells Fargo that the consumer
has engaged in multiple balance inquiries. FCTI cannot escape liability merely because
Wells Fargo receives the money first. Indeed, FCTI concedes that it profits from each
balance inquiry it deceptively foists on consumers in the form of an interchange fee. As
explained herein, FCTI’s unfair and deceptive conduct is actionable under the UCL.
Plaintiff has also stated a claim against FCTI for conversion.
I. STATEMENT OF FACTS

FCTI employs a deceptive scheme of misleading unsuspecting customers into
engaging in checking account balance inquiries at its non-bank affiliated ATM machines.
(See generally Dkt. No. 1-5, First Amended Class Action Complaint (“FAC”) 9§ 165-195.)
The reason for doing so is plain: for each “balance inquiry” a customer conducts at an FCTI
ATM machine, the consumer is assessed an out-of-network fee by Wells Fargo, and as a
result, a portion of that fee is paid to FCTI in the form an “interchange fee.” Ud. Jf 111-
130, 276, 339.) In a world where the occurrence of balance inquiries at independent ATM
machines has substantially declined, FCTI stands to gain a significant increase in revenue
by exploiting consumers and conjuring up phantom balance inquiry transactions. (Ud. {
115-125.)

To execute this scheme, FCTI utilizes deceptive screen prompts that are specifically
designed to trick customers into engaging balance inquiry transactions that customers

l

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 
Ca

co Oo FN DN NH BP WY NY

BO bo WO NO NWN WN WN NHN NO HR HR HH KF Ke SF SOO Stl S| ll
on DB On FP WN KH DOD CO fH HT DB FBP WD NO

=

5

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1720 Page 6 of 16

would not otherwise purchase. (/d. J 170-195.) But the misleading practice does not end
there. After fraudulently luring consumers into making balance inquiries at the outset of
the transaction—transactions that the consumer was not even initially aware they were
conducting—FCTI then unconscionably causes the customer to be double-billed for those
single balance inquiry transactions by inaccurately communicating to Wells Fargo that the
customer has engaged in multiple balance inquiries. Ud. J§ 165-169.)

To illustrate, upon engaging an FCTI ATM machine to conduct a simple cash
withdrawal, users are immediately presented with a screen prompt asking if the customer
would like to “view” his or her account balance. (/d. Jf 170-195.) Unwitting customers,
including each of the FCTI Plaintiffs, have no idea that answering “Yes” at the FCTI ATM
was an event that would cause a fee, both because they are never expressly warned it will
be the basis for a fee, and for several other reasons. (/d.) First, and as is the fundamental
intention of Balance Inquiry at Start, the fact that the very first screen presented is a
question regarding a balance inquiry is an indication to reasonable consumers that they
must select “Yes” in order to proceed. Moreover, the ATM user is never asked the simple
question “Would you like to perform a balance inquiry?” (/d.) Especially under the quick
time constraints of a real world ATM transaction, reasonable consumers do not understand
that “viewing your account balance” as a first step to making a cash withdrawals is
equivalent to performing a separate “balance inquiry.” (/d.) At that time, the customer has
only a binary option, to select “yes” or “no,” which indicates to a reasonable consumer that
he or she must select “yes” in order to proceed with the transaction. (/d.)

If the customer selects “yes” and then selects an account, the available balance is
displayed on the screen with a prompt asking: “Would you like to print your Balance and
continue the Transaction?” (/d.) Again, the customer is presented with only a binary
option, to “cancel” or “continue,” which indicates to a reasonable consumer that he or she
must select “continue” in order to proceed with the intended cash withdrawal. (/d.)
However, if the customer selects “continue,” the transaction abruptly ends and then
requires the customer to re-enter his or her PIN, apparently forcing the customer to engage

2

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 
Cai

GoD Oo Oe NHN DN OW BW NY

wo NO NO NO NHN NY NV NN NO KY KF KF KF FEF FEF REO RESO RS
Oo DD A BP WD NYO KY OD ODO fWBnxn DB A BP WW YN —

 

 

@ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1721 Page 7 of 16

in a second, separate transaction. (/d.) Once a customer re-enters his or her PIN, the screen
asks if the customer would like “a receipt for this transaction,” but at no time during this
second “transaction” does the screen prompt mention viewing, inquiring, or printing a
balance. Ud.) After the customer selects “yes” or “no” to the receipt request, the screen
then prompts the customer to select the desired transaction (i.e., “withdrawal,” “inquiry,”
“transfer,” or “fast cash.”). (Ud.) As a result, the customer is inexplicably charged two
balance inquiry fees arising from a single cash withdrawal transaction. (/d.)

Wells Fargo and other consumers’ banks assess customers out-of-network balance
inquiry fees based on the information that FCTI provides it. (/d.) FCTI also directly profits
from this scheme. For each balance inquiry transaction, FCTI is paid a portion of the
balance inquiry fee in the form of an interchange fee. (FAC ff 4, 193.)

On or around June 20, 2018, Plaintiff Ashleigh Hartman fell prey to this deceptive
scheme when she used an FCTI ATM located at a 7-11 convenience store in San Diego in
order to make a $20.00 cash withdrawal. Ud. 4 244.) Following her transaction, she was
surprised to learn that she was assessed, in addition to the cash withdrawal surcharge paid
to FCTI ($2.95), two separate $2.00 fees from Wells Fargo for making two out-of-network
balance inquiries, and an additional $2.50 fee from Wells Fargo for making an out-of-
network cash withdrawal. (/d.) In sum, Plaintiff Hartman was charged $9.45 total in fees
for making a $20.00 cash withdrawal. (/d.)

Plaintiff Hartman asserts claims against FCTI on behalf of herself and similarly
situated Wells Fargo checking account holders in California for violation of California’s
Unfair Competition Law (the “UCL”), Cal. Bus. & Prof. Code §§ 17200, et seg. and
conversion arising from FCTI’s deceptive practices.

HI. LEGAL STANDARD

A motion to dismiss pursuant to Federal Rules of Civil Procedure Rule 12(b)(6) tests
the legal sufficiency of the complaint. Lloyd v. Navy Federal Credit Union, No. 17-cv-
1280-BAS-RBB, 2018 WL 1757609, at *4 (S.D. Cal. Apr. 12, 2018). In ruling on such

3

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 
Cay

Oo Oo HTD OW HR W YN

NO wo Nw NY NY WN NN NY NO FF | Fe RP RF Fe Eee ele
Co ND DO UN BW NHN KF CO BO DONA HD nH FP WD NY —| O&O

 

 

€ 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1722 Page 8 of 16

motion, the court must accept as true the well-plead allegations and construe “those
allegations in the light most favorable to the plaintiff.” Id.
IV. ARGUMENT

A. Plaintiff Has Standing to Pursue Her Claims

FCTI first argues, in cursory fashion, that Plaintiff lacks standing under Article III
because “Hartman’s complaints relate solely to fees paid to Wells Fargo.” (Def.’s Br. at 6.)
FCTI interprets Article III too narrowly. To establish standing under Article ILI, a plaintiff
need only (1) suffer an injury in fact, (2) fairly traceable to the challenged conduct, and (3)
show that the injury is likely to be redressed by a favorable decision. Bates v. United
Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007). With respect to the first “injury in
fact’ element, there is no dispute that Plaintiff's payment of balance inquiry fees constitutes
an injury in fact.

With respect to the second element, FCTI apparently argues the balance inquiry fees
are not “fairly traceable” to conduct by FCTI. But that barebones assertion is contradicted
by the well-pled allegations in Plaintiffs complaint. See Thesier-Hendricks v. TJL
Enterprises, Inc., No. LACV1500477JAKSSX, 2015 WL 10791893, at *8 (C.D. Cal. Aug.
3, 2015) (“[A]t the pleading stage, general factual allegations of injury resulting from the
defendant’s conduct may suffice [to establish standing].’’). Plaintiff alleges that unfair and
deceptive conduct by FCTI caused Plaintiff to pay balance inquiry fees to Wells Fargo.
(See FAC {| 170-195.) Specifically, FCTI utilizes deceptive screen prompts that are
specifically designed to trick customers into engaging balance inquiry transactions that
customers would not otherwise purchase. (/d.) Moreover, FCTI then causes consumers to
be double billed for those balance inquiry transactions by inaccurately communicating to
Wells Fargo that the customer has engaged in multiple balance inquiries. Ud. J] 165-169.)
In other words, the balance inquiry fees Plaintiff paid are directly traceable to conduct by
FCTI. See Hahn v. Massage Envy Franchising, LLC, No. 12CV153 DMS (BGS), 2013
WL 12187499, at *2 (S.D. Cal. Sept. 17, 2013) (“To show the plaintiffs injury is
fairly traceable to the defendant, the plaintiff need not demonstrate proximate cause, only

4

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTTL, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 
Ca

So ee YN DO UN BR W NO =

BO wo NO HN KH NY WKN NN NO HFS = KF KF HF FPF OS ES ES
Oo aT DB MN FBP WH NY KH TD OBO fBnH KD A FW NY | OO

Dy

 

He 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1723 Page 9 of 16

‘a line of causation between defendan|[t’s] action and [the] alleged harm that is more than
attenuated.’”).

FCTI’s strained interpretation of Article II] would eviscerate basic principles of tort
liability. For instance, if a plaintiff was only entitled to sue the party to whom a plaintiff
paid her money, a plaintiff would not have standing to sue a manufacturer of a defective
consumer product sold by a retailer, a corporation that disseminated a deceptive label sold
by a retailer, or a financial services company who illegally received a kickback on a
financial product. That is not the law. See Woodard v. Labrada, No.
EDCV1600189JGBSPX, 2017 WL 3309765, at *11 (C.D. Cal. July 31, 2017) (“Courts
have embraced common law doctrines of secondary liability to hold any person part of a
common scheme to engage in unfair business practices liable.”). Indeed, the UCL
specifically imposes liability on a defendant who “directly or indirectly . . . cause[s] [a
misleading statement] to be made or disseminated before before the public...” Cal. Bus.
& Prof. Code § 17500. There is no requirement under either the UCL or Article III that the
plaintiff engage in a direct business dealing with the defendant. See Obesity Research Inst.,
LLC y. Fiber Research Int'l, LLC, 165 F. Supp. 3d 937, 948 (S.D. Cal. 2016).

Finally, Plaintiff has adequately alleged that injury is likely to be redressed by a
favorable decision. If Plaintiff succeeds on the merits, Plaintiff will ask the Court to award
both restitution and injunctive relief. While the Court need not decide the scope of that
relief now, enjoining FCTI from continuing to engage in its unfair and deceptive practices
and ordering FCTI to return all funds wrongfully obtained from its conduct would provide
adequate redress to Plaintiff for her claims.' Plaintiff therefore has standing under Article

HI.

 

' FCTI incorrectly argues “restitution is an impossible remedy because FCTI has not
received anything from Hartman or any other customer for OON balance inquiries.” (Def.’s
Br. at 8.) While the precise nature of the restitution relief is unnecessary for the Court to
resolve at this stage in the litigation, restitution is certainly not impossible. Restitution is a
broad equitable remedy designed to “restore to the parties in interest money or property
taken by means of unfair competition.” /n re Tobacco II Cases, 46 Cal. 4th 298, 3 13 (2009).

5

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 
Cag

Oo Oo sa DW mH FR W NHN

NM NO NO NO HN NY NY NHN NN KF KF KF KF RP YS PSO OPES OS
Co oN ODO BP WD NYO KH OD OO Be NH DB UN BP W NY KF CO

 

P 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1724 Page 10 of 16

B. Breach of Contract

Plaintiff brings her breach of contract claim against Defendant Wells Fargo. Plaintiff

does not bring a cause of action for breach of contract against Defendant FCTI.
C. ‘Plaintiff Adequately States a Claim for Violation of the UCL

California’s Unfair Competition Law (the “UCL”) is “a broad remedial statute that
permits an individual to challenge wrongful business conduct ‘in whatever context such
activity might occur.’” Lozano v. AT&T Wireless Services, Inc., 504 F.3d 718, 731 (9th
Cir. 2007) (emphasis added), citing Cel-Tech Commce’ns, Inc. v. Los Angeles Cellular Tele.
Co., 20 Cal. 4th 163 (1999)). The UCL is “intentionally broad to give the court maximum
discretion to control whatever new schemes may be contrived, even though they are not
yet forbidden by law.” People ex rel. Renne v. Servantes, 86 Cal. App. 4th 1081, 1095
(2001) (emphasis added). The UCL “creates a cause of action for business practices that
are (1) unlawful, (2) unfair, or (3) fraudulent,” and each prong is independently actionable.
Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1089 (N.D. Cal. 2017), citing Cal. Bus.
& Prof. Code § 17200.

Moreover, “[t]he UCL casts a wide net: potential defendants under section 17200
extend beyond the actual perpetrators of unlawful, unfair, or fraudulent acts.” Woodard,
2017 WL 3309765, at *12. “[C]ourts have held defendants liable under the UCL on agency
principles, on theories of aiding and abetting, furnishing the means, and civil conspiracy.”
Id. A defendant’s conduct on its own need not satisfy every element of the UCL. Jd. at
*11,

Plaintiff adequately states a claim against FCTI under the unfair and fraudulent
prongs of the UCL. At the outset, it bears noting that FCTI cannot hide behind Plaintiff

Hartman’s contract with Wells Fargo to evade liability from its independently fraudulent

 

Here, Plaintiff alleges FCTI receives a portion of the balance inquiry fees in the form of
interchange fees. Disgorgement of these interchange fees is therefore one potential
restitutionary remedy. In any event, entitlement to restitution is not an element of the
standing analysis. Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 337 (2011).

6

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 

 
Cag

So Aa SNH Wn BP WY YO —

NO wo be HN KN NHN WN NY KN = Ff HF HF KF KF FEF SE Re
on DO MN BPW NY KH OD HO BAHN Dn PW NY | O&O

 

b 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1725 Page 11 of 16

conduct. FCTI incessantly points the finger at Wells Fargo by arguing that Wells Fargo is
the source of Hartman’s out-of-network fees, and “the fact that Hartman became indebted
to Wells Fargo for various transactions at a[n] FCTI ATM is a matter between Hartman
and Wells Fargo.” (Deft. Br. at 9.) But FCTI cannot immunize itself from liability based
on Wells Fargo’s independent actions. While Wells Fargo was not authorized to charge
OON Fees for balance inquiries at all, it could not have done so without FCTI’s deceptive
screen prompts, which caused Hartman to unknowingly incur these fees. FCTI then relayed
inaccurate information to Wells Fargo regarding the number of balance inquiries
supposedly undertaken. Wells Fargo then charged Plaintiff fees, and then paid off FCTI
with interchange fees. (FAC ff 4, 193.) FCTI can be held liable for its role because its
actions in part caused the fees paid by Plaintiff and because FCTI profited from those fees.

Moreover, FCTI’s misleading screen prompts that lure customers into mistakenly
conducting (multiple) balance inquiries, causing them to be charged double fees for single
transactions, is independently deceptive and actionable. In other words, despite FCTI’s
contentions to the contrary, it is not necessary for FCTI to know (and Plaintiff need not
allege) the details of Hartman’s contractual arrangement with Wells Fargo in order for
Plaintiff to plausibly allege that FCTI is engaged in an independently deceptive practice
which caused Plaintiff to incur unnecessary balance inquiry fees. Accordingly, FCTI’s
arguments must fail.

1. Plaintiff Adequately Asserts a Claim Under the “Unfair” Prong

An “unfair” business practice under the UCL encompasses activity that “violates
established public policy or if it’s immoral, unethical, oppressive, or unscrupulous and
causes injury to consumers which outweigh its benefits.” McKell v. Wash. Mut., Inc., 142
Cal. App. 4th 1457, 1473 (2006). Both of these tests, referred to as the “tethering” and
“balancing” tests, respectively, have been endorsed by the Ninth Circuit as applied to
consumer actions. See Hadley, 243 F. Supp. 3d at 1104, citing Lozano, 504 F.3d at 735—
36. Lastly, a third test, the “FTC Act test,” has also been applied to consumer actions and
determines “unfairness” exists if (1) the consumer injury is substantial; (2) the injury is not

7

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 

 
Cag

Co Oo NN AT BPW NY

NO wo bw DN KH NY NY NWN NO KK KR RP BY KF KF KF EK PE lh
CO SI DH A BP WO NY KH DTD BO Be nAN DH fF WO NY | CO

q

 

p 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1726 Page 12 of 16

outweighed by any countervailing benefits to consumers or competition; and (3) the injury
could not have reasonably been avoided. Camacho v. Auto. Club of S. California, 142 Cal.
App. 4th 1394, 1401-03 (2006). In any event, Plaintiff sufficiently states a claim for
violation of the “unfair” prong under both the “balancing test” and the “FTC Act test.”

With respect to the “balancing test,” Plaintiff alleges that FCTI’s conduct is immoral,
unethical, unconscionable, and substantially injurious to consumers. (FAC 4 322.)
Specifically, Plaintiff alleges that FCTI’s utilization of “deceptive screen prompts” and the
resulting “unconscionable assessment of double-charging out-of-network balance inquiry
fees for single balance inquiry transactions outweighs the utility to Defendants, if any” and
that these practices are “substantially injurious to consumers in that they have been forced
to pay double the amount of out-of-network balance inquiry fees than necessary.” Ud. {|
321, 323.)

Plaintiff has also satisfied the FTC Act test. Ud. 99 318-320.) Plaintiff demonstrates
a substantial injury by alleging that FCTI caused consumers to be billed double the amount
of out-of-network balance inquiry fees for seemingly conducting single balance inquiry
transactions, and that FCTI’s conduct causing such to happen is not outweighed by any
countervailing benefits to consumers or competition. See Kwikset, 51 Cal. 4th at 323
(finding economic injury “for those who had had business dealings with a defendant and
had lost money or property as a result of defendant’s unfair business practices”); see also
Clayworth v. Pfizer, Inc., 49 Cal. 4th 758, 788 (2010). Lastly, Plaintiff alleges the
substantial injury could not reasonably have been avoided because “had Plaintiff known”
she would be charged two balance inquiry fees for conducting a single balance inquiry
transaction prior to withdrawing funds at an FCTI ATM machine, “she would not have
used FCTI’s ATM machine for her desired transaction.” (/d. J] 318-320.) Thus, Plaintiff
satisfies her pleading burden under both tests.

Notably, FCTI does not articulate how Plaintiff fails to satisfy these elements.
Rather, it contends “there is nothing unfair about FCTI receiving an interchange fee” for
customers’ use of out-of-network ATM machines and “nothing unfair about placing ATMs

8

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 

 
Cag

Go Oo Fe IN DBA BPW YN

MO po bw HN HN KN WN NY NO KF KF KF HF Fe FeO RPO Ee Se
CoCo AND DBD WN BP WO NYO K§ TD KO Fen DB Nn BP WY YP —

 

b 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1727 Page 13 of 16

in places where the public may find them useful.” (Deft. Br. at 9.) But these arguments
entirely miss the mark. FCTI provides no justification for how or why customers are
apparently double-billed for single inquiry transactions, and provides no response to
Plaintiffs allegations that FCTI’s series of screen prompts mislead consumers into
conducting balance inquiries. Accordingly, Plaintiff has adequately alleged a UCL claim
under the “unfair” prong.

2. Plaintiff Asserts a Claim Under the “Fraudulent” Prong

Under the “fraudulent” prong of the UCL, conduct is considered deceptive or
misleading if it is “likely to deceive” a “reasonable consumer.” Williams v. Gerber
Products Co., 552 F.3d 934, 938 (9th Cir. 2008). Importantly, “whether a business practice
is deceptive will usually be a question of fact not appropriate for decision on [a motion to
dismiss].” Id.

Plaintiff sufficiently alleges that FCTI’s deceptive screen prompts at its ATM
machines amount to “fraudulent”? conduct under the UCL because: (1) the manner in which
the screen prompts are presented to consumers misleads them into performing balance
inquiry transactions that they might not have otherwise engaged in, and (2) FCTI
inexplicably causes customers to be double-billed for the same purported balance inquiry
transaction. (FAC 4 165-195, 318-319.) To support these allegations, the FAC includes
pages of screenshots that demonstrate how and why a reasonable consumer is likely to be
misled into conducting a balance inquiry during a cash withdrawal transaction. (/d. p. 34—
42.)

Defendant’s citation to Regulation E and the Electronic Funds Transfer Act
(“EFTA”) is a red herring. (Deft. Br. at 10.) Indeed, 12 C.F.R. 1005.16(b) requires an
ATM operator to notify the consumer if the ATM operator is imposing a balance inquiry
fee; but Plaintiff isn’t challenging this practice. Moreover, Plaintiff isn’t challenging
FCTI’s right to collect an interchange fee from Wells Fargo for each balance inquiry
conducted at its ATM machines. Instead, the crux of the FAC is that FCTI misleads
consumers as to when they are actually conducting a balance inquiry and provides

9

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 

 
Cag

Co ee sD A FP W YN

NO wo NO NO ND KN NY WN NO HF KF FF RF RE Re SS S|
Oo NTN DWN Wn FP WD NYO KY DTD CO Wn DB WT FP WW NO KF OS

 

b 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1728 Page 14 of 16

misinformation to Wells Fargo as to the actual number of balance inquiry transactions the
consumer conducted. (FAC § 193.) Neither Regulation E, nor the EFTA authorize the
deceptive conduct that Plaintiff Hartman alleges.

Again, the incentive for FCTI to engage in this misleading business practice is
substantial, and Plaintiff clearly alleges that FCTI has a mutually beneficial agreement with
Wells Fargo regarding such scheme. (/d. J] 165—168, 193, 318, 339 (‘FCTI has wrongfully
collected interchange fees from Wells Fargo through their wrongful double-charging
practice associated with out-of-network balance inquiries at their ATM machines.”).

Thus, Plaintiff also states a claim under the “fraudulent” prong of the UCL.

D. Plaintiff Adequately States a Claim for Conversion

Plaintiff has sufficiently stated a claim for conversion against FCTI. Under
California law, the “elements of a conversion claim are: (1) the plaintiff's ownership or
right to possession of the property; (2) the defendant’s conversion by a wrongful act or
disposition of property rights; and (3) damages. .. .” Welco Electronics, Inc. v. Mora, 223
Cal. App. 4th 202, 208 (2014) (internal citations and quotation marks omitted).
“Conversion is a strict liability tort .. . The basis of a conversion action rests upon the
unwarranted interference by defendant with the dominion over the property of the plaintiff
from which injury to the latter results. Therefore, neither good nor bad faith, neither care
nor negligence, neither knowledge nor ignorance, are the gist of the action.” /d. Moreover,
“TmJoney may be the subject of the conversion if the claim involves a specific, identifiable
sum; it is not necessary that each coin or bill be earmarked.” Id. at 209 (emphasis added).

It appears FCTI only disputes Plaintiffs ability to plead the second element of the
conversion claim as it flatly contends, without any supporting authority, that because it was
Wells Fargo and not FCTI who charged Plaintiff Hartman for the balance inquiry
transactions, no claim for conversion can stand against FCTI. (See Deft. Br. at 10-11.)
However, because the wrongful dispossession of Plaintiff Hartman’s money is directly
traceable to FCTI’s deceptive conduct, liability must attach to FCTI. See Welco
Electronics, Inc., 223 Cal. App. 4th at 217 (“[A] defendant’s acceptance of money to be

10

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 

 
Cas

oO Oo SI HD A BR WY NO

NM po WN NO HN KN HK WN NY HH HH KH HH HF FF FEF ESF |
oOo nN DB mW BP WY NY KH DGD OO BAT HKD WH FP WD NO —|§ O&O

q

 

b 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1729 Page 15 of 16

paid to another is but one example of a conversion claim.”); see also Olenicoff v. UBS AG,
No. SACV 08-1029 AG (RNBx), 2010 WL 8530286, at *32 (C.D. Cal. Mar. 16, 2010)
(finding plaintiffs’ allegations that one defendant participated as a co-conspirator in the
scheme to transfer plaintiffs’ funds to the other defendant was sufficient to form the basis
of a conversion claim).

Plaintiff's allegations establishing conversion against FCTI are clear. The subject of
the conversion involves specific, identifiable sums of money in the form of out-of-network
balance inquiry fees (FAC { 244). FCTI directly caused these sums to be converted
through a wrongful act, namely, by utilizing deceptive screen prompts at its ATM machines
to lure customers into conducting balance inquiry transactions and causing them to be
double-billed for the same, and received a portion of these sums in the form of interchange
fees. Ud. J§ 165-195, 336-348). Lastly, FCTI’s conversion of these sums resulted in
financial damage to customers in that they incurred double the amount of out-of-network
balance inquiry fees than otherwise expected. (/d.)

Accordingly, Plaintiff has adequately stated a claim for conversion against FCTI.

V. CONCLUSION
For the foregoing reasons, Plaintiffs respectfully request that Defendant FCTI,

Inc.’s motion to dismiss be denied in its entirety.

Date: November 18, 2019 Respectfully submitted,

/s/ Todd D. Carpenter

CARLSON LYNCH SWEET
KILPELA & CARPENTER, LLP
Todd D. Carpenter (CA 234464)

 

 

* Leave to amend is liberally granted. Forman v. Davis, 371 U.S. 178, 182 (1962); Chodos
v. West Pub. Co., 292 F.3d 992, 1003 (9th Cir. 2002). Importantly, in the event the Court
decides to “grant[ ] [the] motion to dismiss, the court is generally required to grant the
plaintiff leave to amend, even if not request to amend the pleading was made, unless
amendment would be futile.” Jn re iPhone 4S Consumer Litigation, No. C12-1127 CW,
2013 WL 3829653, at *5 (N.D. Cal. July 23, 2013), citing Cook, Perkiss & Liehe, Inc. v.
N. Cal. Collection Serv. Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).

11

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTI, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED
COMPLAINT Case No: 3:18-cv-2033-AJB-MDD

 

 

 

 
Cage

Oo Oo ND mH BR W NN =

NO wo NO NY HN HN NY WN KN Bf HH FF HF FEF He Re Re ee
oOo nN WN On FBP W NO |§& TD OBO WB NT DW WT FP W NYO YK OC

 

b 3:18-cv-02033-TWR-MDD Document 56 Filed 11/18/19 PagelD.1730 Page 16 of 16

135

jkalie.

sgold

12

tcarpenter@carlson! nch.com
Columbia St

San Diego, California 92101
Tel: (619) 762-1900

Jeffrey D. Kaliel (CA 238293)

te. 603

kalielpllc.com

Sophia Gold (CA 307971)

kalielpllc.com

LPL

C

1875 Connecticut Ave., NW, 10th Floor
Washington, D.C. 20009
Tel: (202) 350-4783

Attorneys for Plaintiffs and the Class

 

COMPLAINT

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT FCTL, INC.’S MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED

Case No: 3:18-cv-2033-AJB-MDD

 

 
